Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 1 of 38




        EXHIBIT B
Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 2 of 38




   EXHIBIT B-1
9/30/2019                               Office of1-3
                 Case 4:19-cv-03782 Document     Harris County
                                                        Filed District Clerk - Marilyn
                                                               on 10/01/19         in Burgess
                                                                                       TXSD Page 3 of 38

  HCDistrictclerk.com                 KAMAU, OBIDIKE N vs. STATE FARM LLOYDS                                                        9/30/2019
                                      Cause: 201960913  CDI: 7    Court: 129

  DOCUMENTS
  Number            Document                                                                                      Post Date             Pgs
                                                                                                                  Jdgm
  87351761          Defendant's Original Answer                                                                        09/30/2019       4
  87208638          Civil Process Pick-Up Form                                                                         08/29/2019       1
  86868743          Plaintiffs Original Petition Request for Disclosures Request for Production Interrogatories        08/27/2019       9
                    Request for Admissions and Jury Demand
   ·> 86868744      Exhibit A                                                                                          08/27/2019       20




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=TMiLGbZliQ+UjalHtRBhtLDTzPuJa6YkkIXFupTfyvQK8ooUgX34BG4kuF…           1/1
Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 4 of 38




   EXHIBIT B-2
     Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 5 of 38                           8/28/2019 11 :58 AM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 36349452
                          2019-60913 / Court: 129                                                        By: Nancy Torres
                                                                                              Filed: 8/27/2019 11 :22 PM



                                  CAUSE NO. - - - - - -

Obidike N. Kamau,                             §             IN THE DISTRICT COURT OF
                                              §
                    Plaintiff                 §
                                              §




                                                                              k
v.                                            §




                                                                           ler
                                              §                  HARRISCOUNTY,TEXAS




                                                                        tC
State Farm Lloyds                             §
                                              §




                                                                    ric
                    Defendant                 §




                                                                 ist
                                              §
                                                               - - - JUDICIAL          DISTRICT




                                                              sD
                                              §




                                                            es
     PLAINTIFF'S ORIGINAL PETITION, REQUEST FOR DISCLOSURES,
REQUEST FOR PRODUCTION, INTERROGATORIES, REQUEST FOR ADMISSIONS



                                                        rg
                        AND JURY DEMAND
                                                       Bu
TO THE HONORABLE JUDGE OF SAID COURT:
                                                       n
                                              ily

       COMES NOW PLAINTIFF Obidike N. Kamau ("Plaintiff') and files this Original
                                            ar
                                         M




Petition against State Farm Lloyds ("Defendant") and, in support thereof, would respectfully
                                      of




show the Court the following:
                                   e
                                  ffic




                                                  I.
                            O




                       DISCOVERY CONTROL PLAN AND MONETARY RELIEF
                          y
                       op




       1.      Plaintiff intends to conduct discovery under Level 2. Tex. R. Civ. P. 190.3.
                    C




       2.      Plaintiff seeks monetary relief over $200,000 but not more than $1,000,000.00,
                 ial
              fic




including damages of any kind, penalties, costs, expenses, pre-judgment interest, and attorney's
            of
       Un




fees. Tex. R. Civ. P. 47(c)(4).

                                               II.
                                     CONDITIONS PRECEDENT




                                                                                                        1
    Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 6 of 38



       3.      Pursuant to Tex. R. Civ. P. 54, Plaintiff asserts that all conditions precedent to

recovery have been performed or have occurred.

                                                  III.
                                PARTIES, JURISDICTION AND VENUE




                                                                                 k
                                                                              ler
                                            A.     PARTIES.




                                                                           tC
       4.      Plaintiff Obidike N. Kamau is a Texas resident(s), who resides at 3250 Ewing St.,




                                                                       ric
Harris County, Houston, TX 77004.




                                                                    ist
                                                                 sD
       5.      Defendant State Farm Lloyds is an insurance company doing business in the State




                                                              es
of Texas, which may be served through Corporation Service Company at 211 E 7th St. Suite 620




                                                           rg
Austin, TX 78701-3218. As it relates to the event giving rise to this Petition, Plaintiff invokes
                                                         Bu
the right to institute this suit against any entity that was conducting business using the assumed
                                                     n
                                                  ily

or common name of State Farm Lloyds. Pursuant to Tex. R. Civ. P. 28, Plaintiff moves the
                                                 ar
                                            M




Court to order Defendant to substitute its true name if different from the name stated herein.
                                      of




                                       B.        JURISDICTION.
                                    e
                                ffic




       6.      The Court has subject matter jurisdiction over this cause of action because it
                            O




involves an amount in controversy in excess of the minimum jurisdictional limits of the Court.
                          y
                       op




       7.      The Court has both general and specific personal jurisdiction over Defendant.
                    C
                 ial




The Court has general jurisdiction over Defendant, as Defendant has sufficient minimum
              fic




contacts with and within this State and has purposefully availed itself of the privilege of
            of
       Un




conducting activities within this State, thus invoking the benefits, protections, and obligations of

this State's laws. Defendant's contacts with this State, which are continuous and systematic,

include doing business in Texas, selling and delivering insurance products in Texas, entering into

contracts for insurance in Texas with Texas residents, insuring property located in Texas,


                                                                                                  2
     Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 7 of 38



underwriting insurance policies in Texas, accepting policy premiums in Texas and adjusting

insurance claims in Texas.      This activity was not the unilateral activity of another party or a

third person.

        8.      Defendant's contacts with Texas, relied upon by Plaintiff, were purposeful and




                                                                                 k
                                                                              ler
were not random, fortuitous, or attenuated, and are thus subject to the jurisdiction of this State in




                                                                           tC
suits based on its activities. The Court has jurisdiction over Defendant because: (1) Defendant




                                                                       ric
                                                                    ist
purposefully availed itself of the benefits of conducting activities in Texas, and (2) the cause of




                                                                 sD
action arises from or relates to those contacts or activities.




                                                                 es
        9.      The Court has specific jurisdiction over this matter as it involved the execution,



                                                              rg
                                                       Bu
performance, and breach of a Texas insurance contract with Plaintiff, who is a Texas resident,
                                                     n
with regards to an insured risk and/or property located in Texas. As a matter of law, Defendant
                                                  ily
                                                 ar


conducted business in this State because, without limitation, Defendant conducted the business
                                           M




of insurance in Texas and committed one or more torts and/or violated the Texas DTPA and/or
                                        of
                                     e




Insurance Code, in whole or in part in this State, against Plaintiff in Harris County, Texas.
                                 ffic




Defendant has sufficient and/or minimum contacts with this State, and thus Plaintiff
                           y  O




affirmatively assert the Court's exercise of jurisdiction over Defendant comports with
                        op
                     C




"traditional notions of fair play and substantial justice."
                   ial




                                            C.      VENUE.
                fic
              of




        10.     Venue is proper in Harris County because all or a substantial part of the events or
        Un




omissions giving rise to the claim occurred in Harris County. Tex. Civ. Prac. & Rem. Code §

15.002(a)(l). The property subject to this dispute and which is owned by Plaintiff is located in

Harris County. The insurance policy insuring the property was executed in Harris County. The




                                                                                                   3
    Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 8 of 38



damage to the property resulted from an event or occurrence in Harris County. The resulting

insurance claim that was made by Plaintiff, the property inspection performed by Defendant, and

the denial and/or underpayment of the insurance claim by Defendant occurred in Harris County.

                                                 IV.




                                                                                 k
                                                                              ler
                                       FACTUAL BACKGROUND




                                                                           tC
         11.   Obidike N. Kamau is a named insured under a property insurance policy issued by




                                                                       ric
State Farm Lloyds. The policy number is ***6638.




                                                                    ist
                                                                 sD
         12.   On August 28, 2017, Hurricane Harvey hit the Texas coast, which included Harris




                                                             es
County. This resulted in roof and interior damage to Plaintiff's home. Specifically, the storm




                                                          rg
lifted and tore multiple shingles, causing water to enter into the house. As a result, the water
                                                       Bu
stained the ceiling. Thereafter, Plaintiff filed a claim on her insurance policy.
                                                    n
                                                 ily

         13.   Plaintiff asserts that Defendant improperly denied and/or underpaid the claim.
                                              ar
                                          M




         14.   Plaintiff asserts that Defendant conducted a substandard investigation and
                                       of




inspection of the property, prepared a report, which did not include all of the damages that were
                                     e
                                 ffic




observed during the inspection, and undervalued the damages observed during the inspection.
                             O




         15.   Defendant performed an outcome-oriented investigation of Plaintiff's claim.
                           y
                        op




Defendant's (improper) claims handling included Defendant's biased claims adjustment, and an
                     C
                  ial




unfair and inequitable evaluation of Plaintiff's losses on the property. In addition, Defendant's
               fic




claims handling included both an unreasonable investigation and underpayment of Plaintiff's
               of
         Un




claim.

                                                  V.
                             CAUSES OF ACTION AND ATTORNEY'S FEES


         16.   Plaintiff incorporates the foregoing for all purposes.



                                                                                                4
     Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 9 of 38



       A.      BREACH OF CONTRACT


        17.    Plaintiff and Defendant entered into an insurance contract. Defendant breached

this contract by, without limitation, inadequately and/or improperly investigating Plaintiff's

insurance claim,    wrongfully denying and/or underpaying the claim.           Defendant damaged




                                                                                   k
                                                                                ler
Plaintiff through its actions and/or inactions described herein.




                                                                             tC
       B.      PROMPT PAYMENT OF CLAIMS STATUTE




                                                                         ric
                                                                      ist
        18.    Defendant's failure to pay for Plaintiff's losses and/ or to follow the statutory time




                                                                   sD
guidelines for accepting or denying coverage constitutes a violation of Section 542.001 et seq. of




                                                             es
the Texas Insurance Code, including without limitation §§ 542.055-.058.



                                                          rg
        19.                                           Bu
               In addition to Plaintiff's claim for damages, Defendant's violation of the Tex.
                                                   n
Insurance Code entitles Plaintiff to penalties, interest and attorney's fees as set forth in Section
                                                ily
                                             ar


542.060 of the Texas Insurance Code.
                                            M




       C.      BAD FAITH
                                       of
                                    e




       20.     Defendant is an insurance company and insured Plaintiff's property. Defendant is
                                ffic




required to comply with Chapter 541 of the Texas Insurance Code.
                           y O




       21.     Defendant violated Section 541.051 of the Texas Insurance Code by, without
                        op
                     C




limitation, making statements misrepresenting the terms and/or benefits of the policy.
                 ial




       22.     Defendant also violated Section 541.060 by, without limitation:
              fic
              of




               a.      Misrepresenting to Plaintiff a material fact or policy provision relating to
       Un




                       coverage at issue;




                                                                                                   5
     Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 10 of 38



                  b.       Failing to attempt in good faith to effectuate a prompt, fair, and equitable

                           settlement of a claim with respect to which the insurer's liability had

                           become reasonably clear;

                      c.   Failing to promptly provide to Plaintiff a reasonable explanation of the




                                                                                     k
                                                                                  ler
                           basis in the policy, in relation to the facts or applicable law, for the




                                                                               tC
                           insurer's denial of a claim or offer of a compromised settlement of a claim;




                                                                           ric
                                                                        ist
                      d.   Failing within a reasonable time to affirm or deny coverage of a claim to




                                                                     sD
                           Plaintiff or submit a reservation of rights to Plaintiff; and/or




                                                                 es
                  e.       Refusing to pay the claim without conducting a reasonable investigation



                                                              rg
                           with respect to the claim;     Bu
                                                        n
         23.      Defendant violated Section 541.061 by, without limitation:
                                                    ily
                                                 ar


                  a.       Making an untrue statement of material fact;
                                              M




                  b.       Failing to state a material fact necessary to make other statements made
                                           of
                                        e




                           not misleading considering the circumstances under which the statements
                                    ffic




                           were made;
                              y  O




                      c.   Making a statement in a manner that would mislead a reasonably prudent
                           op
                           C




                           person to a false conclusion of a material fact;
                    ial




                      d.   Making a material misstatement of law; and/or
                 fic
               of




                  e.       Failing to disclose a matter required by law to be disclosed.
         Un




         24.      Defendant knowingly committed the acts complained of As such, Plaintiff is

entitled to exemplary and/or treble damages pursuant to Texas Insurance Code Section

54 l. l 52(a)-(b ).



                                                                                                      6
    Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 11 of 38



          D.    Additional Claims & Damages.

          25.   Plaintiff also seeks to recover damages and/or actual damages "caused by"

Defendant's Insurance Code violations.       This includes, without limitation, damages resulting

from Defendant's delay in payment, resulting from Defendant's unreasonable investigation.




                                                                                k
                                                                             ler
This includes, without limitation, costs for temporary repairs, additional property damage to




                                                                          tC
Plaintiff's home during the pendency of the claims process and this litigation, costs associated




                                                                      ric
                                                                   ist
with appraisal costs or sums related to pre-appraisal damage assessments.




                                                                sD
          26.   Plaintiff also seeks damages to compensate Plaintiff for the tangible and




                                                             es
intangible consequences, suffering, stress and mental anguish of having to live with an



                                                          rg
unrepaired home for months.                            Bu
                                                   n
          E.    ATTORNEY' s FEES
                                                ily
                                             ar


          27.   Plaintiff engaged the undersigned attorneys to prosecute this lawsuit against
                                          M




Defendant and agreed to pay reasonable attorney's fees and expenses through trial and any
                                       of
                                     e




appeal.
                                 ffic




          28.   Plaintiff is entitled to reasonable and necessary attorney's fees pursuant to Texas
                           y O




Civil Practice and Remedies Code Sections 38.001-38.003 because an attorney that represents
                        op
                     C




Plaintiff presented the claim to Defendant, and Defendant did not tender the just amount owed
                   ial




before the expiration of the 30th day after the claim was presented.
                fic
                of




          29.   Plaintiff further prays that he be awarded all reasonable attorney's fees incurred in
          Un




prosecuting his causes of action through trial and any appeal pursuant to Sections 541.152 and

542.060 of the Texas Insurance Code.

                                                 VI.
                                       DISCOVERY REQUESTS



                                                                                                   7
    Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 12 of 38



        30.    Pursuant to Tex. R. Civ. P. 194, 195, 196, 197 & 198, and in accordance with the

instructions stated therein, Plaintiff requests that Defendant respond to the attached Request for

Disclosures, Request for Production, Interrogatories, and Request for Admissions within fifty

(50) days of its receipt of the same. See Exhibit A, attached hereto.




                                                                                  k
                                                                               ler
                                                 VII.




                                                                            tC
                                   TEX.   R. CIV. P. 193.7   NOTICE.




                                                                        ric
        31.    Pursuant to Tex. R. Civ. P. 193.7, the undersigned hereby notifies all parties and




                                                                     ist
                                                                  sD
counsel of record that Plaintiff may introduce into evidence at the time of trial or pre-trial, those




                                                               es
documents produced by all parties in response to requests for production and/or requests for




                                                             rg
disclosure in this matter.
                                                         Bu
                                                 VIII.
                                                     n
                                                 ily

                                             JURY DEMAND
                                               ar



        32.    Pursuant to Tex. R. Civ. P. 216, Plaintiff hereby demands trial by jury and has
                                           M
                                       of




tendered the appropriate fee.
                                     e
                                 ffic




                                                  IX.
                                               PRAYER
                           y O




        33.    WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be
                        op
                     C




cited to appear and answer herein, and that, after due process of law, Plaintiff have judgment
                 ial




against Defendant for actual damages, together with exemplary damages, statutory damages,
              fic
              of




treble damages, statutory interest, pre-judgment interest, post-judgment interest, attorney's fees,
        Un




costs of suit, and for all such other and further relief, both general and special, in law and in

equity, to which Plaintiff may be justly entitled.




                                                                                                   8
Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 13 of 38




                                      Respectfully submitted,

                                      LAW OFFICES OF MANUEL SOLIS, PC
                                      6657 Navigation Blvd.
                                      Houston, TX 77011
                                      Phone: (713) 277-7838




                                                               k
                                      Fax: (281) 377-3924




                                                            ler
                                                         tC
                                      By:/s/ Stephen R. Walker
                                      Stephen R. Walker




                                                     ric
                                      Texas Bar No. 24034729




                                                  ist
                                      Email: swalker@manuelsolis.com
                                      Gregory J. Finney




                                               sD
                                      Texas Bar No. 24044430
                                      Email: gfinney@manuelsolis.com




                                            es
                                      Juan A Solis



                                         rg
                                      Texas Bar No. 24103040
                                      Bu
                                      Email: jusolis@manuelsolis.com
                                    n
                                      ATTORNEYS FOR PLAINTIFF
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
     of
  Un




                                                                          9
Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 14 of 38

                 2019-60913 / Court: 129




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 15 of 38




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 16 of 38




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 17 of 38




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 18 of 38




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 19 of 38




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 20 of 38




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 21 of 38




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 22 of 38




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 23 of 38




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 24 of 38




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 25 of 38




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 26 of 38




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 27 of 38




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 28 of 38




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 29 of 38




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 30 of 38




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 31 of 38




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 32 of 38




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 33 of 38




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 34 of 38




    EXHIBIT B-3
     Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 35 of 38                       9/30/2019 7:12 AM
                                                                        Marilyn Burgess - District Clerk Harris County
                                                                                             Envelope No. 37218784
                                                                                           By: JONATHAN PATTON
                                                                                            Filed: 9/30/2019 7:12 AM

                                 CAUSE NO. 2019-60913

OBIDIKE N. KAMAU,                            §              IN THE DISTRICT COURT OF
  Plaintiff,                                 §
                                             §
v.                                           §                 HARRIS COUNTY, TEXAS
                                             §




                                                                           k
STATE FARM LLOYDS,                           §




                                                                        ler
  Defendant.                                 §                 129TH JUDICIAL DISTRICT




                                                                     tC
                                                                 ric
                          DEFENDANT’S ORIGINAL ANSWER




                                                              ist
                                                           sD
       Defendant State Farm Lloyds files this Original Answer to Plaintiff’s Original




                                                       es
Petition:


                                                     rg
                                         I.      Bu
                                   GENERAL DENIAL
                                                 n
                                            ily

       1.     Defendant generally denies all material allegations contained in Plaintiff’s
                                         ar
                                      M




Original Petition, and any amendment thereto, and demands strict proof thereof as
                                    of




allowed under the laws of the State of Texas. By this general denial, Defendant requires
                                 e
                              ffic




Plaintiff to prove every fact to support the claims in Plaintiff’s Original Petition, and any
                          O




amendment thereto, by a preponderance of the evidence.
                         y
                      op




                                           II.
                   C




                                        DEFENSES
                ial




       2.     Policy Coverage Provisions. Under the Insuring Agreement, Plaintiff
             fic
         of




bears the burden to prove the actual cash value of damage resulting from an
       Un




occurrence of accidental direct physical loss to the insured property during the policy

period. Plaintiff lacks proof of damages resulted from any accidental direct physical loss

during the policy period beyond those damages found by State Farm under the Policy.
   Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 36 of 38



       3.      Limit of Liability. State Farm’s liability, if any, is limited to the amount of

the policy limits under the subject policy, pursuant to the "Limit of Liability" and other

clauses contained in the policy sued upon.

       4.      Deductible/Offset. Defendant is entitled to an offset or credit against




                                                                              k
                                                                           ler
Plaintiff’s damages, if any, in the amount of Plaintiff’s $5,786.00 deductible, as well as




                                                                        tC
an additional offset or credit in the amount of State Farm’s payments to Plaintiff.




                                                                    ric
       5.      Loss Settlement Provision/Condition: Replacement Cost Benefits.




                                                                 ist
                                                              sD
Under the Insuring Agreement, Plaintiff must first repair or replace the damaged




                                                          es
property to recover replacement cost benefits and the Policy limits such coverage to



                                                        rg
costs “necessarily” spent to repair the damaged property. The Policy specifically
                                                    Bu
provides:
                                                 n
                                               ily

                 FE-3533.1 HOMEOWNERS POLICY ENDORSEMENT (Texas)
                                            ar
                                         M




       SECTION I - LOSS SETTLEMENT
                                      of




       COVERAGE A-DWELLING
                                   e
                                ffic




       Items 1. and 2. are replaced by the following:
                            O




       1. A1 - Replacement Cost Loss Settlement - Similar Construction.
                          y




            a. We will pay the cost to repair or replace with similar construction and for
                       op




               the same use on the premises shown in the Declarations, the damaged
                    C




               part of the property covered under SECTION I - COVERAGES,
               COVERAGE A - DWELLING, except for wood fences, subject to the
                 ial




               following:
              fic




               (1) until actual repair or replacement is completed, we will pay only   the
         of




                   actual cash value at the time of the loss of the damaged part of    the
       Un




                   property, up to the applicable limit of liability shown in          the
                   Declarations, not to exceed the cost to repair or replace           the
                   damaged part of the property;

               (2) when the repair or replacement is actually completed, we will pay the
                   covered additional amount you actually and necessarily spend to
                   repair or replace the damaged part of the property, or an amount up to




                                                                                             2
   Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 37 of 38



                   the applicable limit of liability shown in the Declarations, whichever is
                   less;

                (3) to receive any additional payments on a replacement cost basis, you
                    must complete the actual repair or replacement of the damaged part
                    of the property within two years after the date of loss, and give prompt
                    notice to us after the work has been completed; and




                                                                               k
                (4) we will not pay for increased costs resulting from enforcement of any




                                                                            ler
                    ordinance or law regulating the construction, repair or demolition of a




                                                                         tC
                    building or other structure, except as provided under Option OL -
                    Building Ordinance or Law Coverage.




                                                                     ric
Plaintiff lacks proof of completed repairs or replacement to any covered property




                                                                  ist
                                                               sD
damage connected with his insurance claim, and regardless, the most Plaintiff can




                                                            es
recover under the Policy is the actual cost of Plaintiff’s necessary repairs. As such,



                                                         rg
Plaintiff’s recovery in this case, if any, is limited to the actual cash value of the covered
                                                     Bu
                                                   n
property damage.
                                                ily


       6.       Bona Fide/Legitimate Dispute. A bona fide/legitimate dispute exists
                                             ar
                                         M




precluding Plaintiff’s recovery of damages under extra-contractual theories including for
                                       of
                                    e




violations of the Texas Insurance Code or any other statutory or common law authority.
                                ffic




       7.       Cap on Punitive Damages. TEX. CIV. PRAC.            AND   REM. CODE §41.001, et
                             O




seq., applies and punitive damages awarded, if any, are subject to the statutory limit set
                           y
                        op




forth therein, other applicable statutory authority, and the common law. Further, unless
                     C
                  ial




Plaintiff proves Defendant’s liability for punitive damages, and the amount of punitive
                fic




damages, if any, by clear and convincing evidence, any award of punitive damages
         of
       Un




would violate Defendant’s due process rights guaranteed by the Fourteenth Amendment

to the United States Constitution and by Section 19 of Article 1 of the Texas

Constitution.




                                                                                               3
    Case 4:19-cv-03782 Document 1-3 Filed on 10/01/19 in TXSD Page 38 of 38



                                          PRAYER

       Defendant prays that Plaintiff take nothing by his claims, and that Defendant

recover its costs, fees, and expenses, and such other further relief to which Defendant

may show itself to be justly entitled to, in law and in equity.




                                                                            k
                                                                         ler
                                                   Respectfully submitted,




                                                                      tC
                                                   NISTICO, CROUCH & KESSLER, P.C.




                                                                  ric
                                                               ist
                                                   By:    /s/ M. Micah Kessler




                                                            sD
                                                          M. Micah Kessler
                                                          State Bar No. 00796878




                                                         es
                                                          Jazmine J. Ford
                                                          State Bar No. 24109881


                                                      rg
                                                   1900 West Loop South, Suite 800
                                                  Bu
                                                   Houston, Texas 77027
                                                   Telephone: (713) 781-2889
                                                n
                                                   Telecopier: (713) 781-7222
                                             ily

                                                   Email: mkessler@nck-law.com
                                          ar


                                                   Email: jford@nck-law.com
                                       M




                                                   COUNSEL FOR DEFENDANT
                                     of
                                  e
                              ffic
                           O




                               CERTIFICATE OF SERVICE
                         y
                      op




         I certify that a true and correct copy of the foregoing instrument was served on
all parties through counsel of record in compliance with Rules 21 and 21a of the Texas
                   C




Rules of Civil Procedure on September 30, 2019, in the manner(s) prescribed below:
                ial




       Stephen R. Walker
             fic




       Gregory J. Finney
       Juan Solis
         of




       Law Offices of Manuel Solis, PC
       Un




       6657 Navigation Boulevard,
       Houston, Texas 77011
       VIA EFILE



                                                             /s/ M. Micah Kessler
                                                               M. Micah Kessler


                                                                                       4
